Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 6/24/19 is acknowledged.
Claims 1-6 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204890943 to Guo Xindong et al (Xindong) in view of JP 2015-109963 to Toyohara Kiyotsuna et al (Kiyotsuna) (both documents cited on IDS and further translations provided).
Instant claim 1 is directed to a microneedle array having needles with a length of 350 um to 900 µm, and a tip apex diameter of 20 µm to 100 µm, including drug-coated portions, and using a non- biosoluble polymer as a base, wherein a lower end of each drug-coated portion is 200 um or more away from a root of the needle.
Instant claim 2 is directed to a microneedle array having needles with a length of 350 um to 900 µm, and a tip apex diameter of 20 µm to 100 µm, including drug-coated portions, and using a non- biosoluble polymer as a base, wherein a maximum diameter of each drug-coated portion is 80 µm or smaller.

Xindong teaches a multi-segment microneedle array, comprising microneedles perpendicular to a substrate and evenly arranged (claim 1 of the reference). Each of the microneedle includes a drug-loaded tip (1) and a non- Drug-loaded base (2); the tip of the drug-loaded tip (1) faces upwards, the lower is the non-medicine base (2), and the non-medicine-loaded base (2) is fixed on the base (3) below; The non-medicated base (2) is a convex structure, which penetrates upwardly into the bottom of the medicated tip (1); the medicated tip (1) is a convex sleeve-like structure, and the medicated tip (1) ) The microneedles have sections are stacked vertically, that is, the lower drug-loading tip (1) pierces the bottom of the upper drug- loading tip (1) (claim 1 of the reference & [0010]). 
Xindong teaches that the length of the drug-loaded tip (1) is 100-2000 microns; the length of the drug-free base (2) is 100-1000 Micrometers; the multi-segment. In one embodiment, the length of the drug-loaded tip (1) is 300-600 microns, and the length of the non-drug-loaded base (2) is 300-600 microns ([0016-0017]). Further, Xindong teaches the length of the drug-loaded tip is 1 to 600 microns, the length of the non-drug base is 2 to 550 microns [0029]. 
Instant claims require needles with a length of 350 um to 900 µm, and a tip apex diameter of 20 µm to 100 µm, wherein a lower end of each drug-coated portion is 200 um or more away from a root of the needle and wherein a maximum diameter of each drug-coated portion is 80 µm or smaller. Even though Xindong does not exactly teach the claimed length of the entire microneedle, the diameter of the needle tip, a lower end of each drug-coated portion is 200 um or more away from a root of the needle and a maximum diameter of each drug-coated portion is 80 µm or smaller, Xindong teaches the parameters of length of the microneedle and the diameter of the tip of the needle, that dimensions of which overlap with the instant claimed parameters. 
In this regard, Toyohara (JP 2015-109963) teaches manufacturing microneedle (fig. 1) having a pedestal part (base) and a needle-like (tip) part standing on the pedestal part (claims of the patent), for providing a controlled discharge of a drug composition from microneedle (abstract, p 7 -1st paragraph). Toyohara teaches a mathematical formula (I) for determining the that the diameter of the upper surface of the pedestal portion and the volume of the droplet of the dripping chemical; and further a ratio (formula 2) of the diameter (D3) of the upper surface of the pedestal and the diameter (D2) of the bottom surface of the needle shaped portion standing thereon. Formula 2 states D2<D3 (claim 4 of the reference).
  Toyohara teaches that the width and height of the microneedle cannot be too long or too short because a controlled discharge of the drug cannot be achieved [0003]. In order to deliver precisely controlled expensive drugs, Toyohara teaches controlling the dropping volume that does not fall by leaps and the shape of the drop is retained [0009] by controlling the diameters D3 and D2. Further, Toyohara teaches that the microneedle has a tip apex having a diameter (D0) in the range of 1-20 microns, and having a height (H) of the microneedle and diameter (D) of the base of the microneedle is H/D 4 ≥ 3 [0019]. Toyohara teaches that the height of the microneedle is 120-800 microns and height of the base is 100-500 microns (p 12 of 28). Toyohara teaches that the microneedles having the dimensions above provides an amount of about 1400 times more than the amount provided by a conventional ink jet method [0028 and 0032]. 
	Further, Xindong also teaches that the drug loaded tip has sufficient hardness compared so as to penetrate the stratum corneum and fully deliver the drug [0021]. [0027] describes the diameter of the drug loading base is 2-250 microns and the tip is a cone; and Toyohara teaches controlling the delivery of the drug by choosing the diameter of the base and tip as well as the height of the entire microneedle and the diameter of the needle. Xindong also suggests that the height of the drug containing tip of the microneedle is 100-200 microns and the height of the drug free portion of the microneedle is 100-1000 microns.  Even though the references do not teach the exact dimeter, height and a lower end of each drug-coated portion is 200 um or more away from a root of the needle, both Xindong and Toyohara teaches the claimed parameters of height of the entire microneedle, diameter of the tip and height of the drug containing tip being important for controlling the delivery of the drug and also the optimum penetration through stratum corneum and fully deliver the drug.  Hence, it would have been obvious for one of an ordinary skill in the art to choose the optimum height of the microneedle from the base, diameter of the tip, and also the height of the drug portion of the tip (which can be construed as the distance between the lower end of each drug-coated portion is 200 um or more away from a root of the needle), with an expectation to control the penetration of the microneedle through skin layer and deliver the optimum amounts drug from the microneedles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Xindong teaches (claim 4 of the reference) that the material of the non-medicated base (2) is a biodegradable insoluble polymer material; the drug-loaded tip (1) It is used to carry medicine, and its preparation material is biodegradable soluble polymer material. Xindong teaches that the biodegradable insoluble polymer material is selected from the group consisting of polylactic acid, polyglycolide, L-polylactic acid, polyglycolic acid, and cellulose acetate, Polyurethane, polyamide, one or more of polydimethylsiloxane, and thus include the claimed polylactic, polyglycolic polymers (0012-0013)(instant claims 3 and 5). Further, Xindong teaches that the biodegradable soluble polymer is selected from gelatin, hydroxymethyl cellulose, gelatin, polyacrylic acid etc (0014). While instant claims recite hydroxypropyl cellulose, and Xindong teaches hydroxymethyl cellulose, Toyohara further teaches that the drug solution includes a drug, hydroxypropylcellulose, blue No.1 [0050], wherein the hydroxypropylcellulose also meets the instant water-soluble polymer hydroxypropylcellulose. Hence, even though Toyohara teaches hydroxypropyl cellulose in the solution, one of an ordinary skill in the art before the effective filing of the instant invention would have recognized that hydroxypropyl cellulose, in place of hydroxymethyl cellulose, as a suitable polymer for including in the drug containing tip portion of the microneedle because Toyohara suggests hydroxypropyl cellulose as a suitable carrier for delivering a drug.

6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0001053 to Quan et al (Quan) in view of JP 2015-109963 to Toyohara Kiyotsuna et al (Kiyotsuna). The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Quan teaches a drug holding microneedle array and manufacturing method wherein the drug is applied only to the tip portion for qualitatively holding the drug and preventing the drug from falling away during insertion of the microneedles (abstract). The array has a substrate, microneedles, the microneedles being positioned in plural on the microneedle substrate and a tip portion of the microneedles projecting with a drug held on the tip portion of the microneedles (abstract, fig 2), without falling away during insertion of the microneedles into the skin and quantitatively deliver the skin [0032]. For the base material, Quan teaches microneedles made of metals, plastics, silicon etc [0037] and examples recite instant claimed Nylon; further the biodegradable polymers molded on to the base material and includes the claimed hydroxypropyl cellulose, dextran, hyaluronic acid etc [0037]. Quan teaches that the total microneedle length (tip portion 1+ root portion 3) is 70-1000 microns or 150-800 microns [0049], and the tip portion 1 is 50 to 500 microns, or 50-300 microns, within the total length is 150-800 microns and the rest of the microneedle is the root portion 3. Further the size between the tip portion 1 and the root portion 3 is preferably more than 10-100 microns [0050]. Example 1 of Quan teaches Nylon 12 as the base material for microneedle array with a tip length of 200-micron, root length of 430 micron (meet instant total needle length), with the drug adhered to tip positions (made of hyaluronic acid) of the 200 microns. 
Quan fails to teach instant “a lower end of each drug-coated portion is 200 um or more away from a root of the needle”.
The teachings of Toyohara have been discussed above and incorporated herewith.
In this regard, Toyohara (JP 2015-109963) teaches manufacturing microneedle (fig. 1) having a pedestal part (base) and a needle-like (tip) part standing on the pedestal part (claims of the patent), for providing a controlled discharge of a drug composition from microneedle (abstract, p 7 -1st paragraph). Toyohara teaches a mathematical formula (I) for determining the that the diameter of the upper surface of the pedestal portion and the volume of the droplet of the dripping chemical; and further a ratio (formula 2) of the diameter (D3) of the upper surface of the pedestal and the diameter (D2) of the bottom surface of the needle shaped portion standing thereon. Formula 2 states D2<D3 (claim 4 of the reference).
  Toyohara teaches that the width and height of the microneedle cannot be too long or too short because a controlled discharge of the drug cannot be achieved [0003]. In order to deliver precisely controlled expensive drugs, Toyohara teaches controlling the dropping volume that does not fall by leaps and the shape of the drop is retained [0009] by controlling the diameters D3 and D2. Further, Toyohara teaches that the microneedle has a tip apex having a diameter (D0) in the range of 1-20 microns, and having a height (H) of the microneedle and diameter (D) of the base of the microneedle is H/D 4 ≥ 3 [0019]. Toyohara teaches that the height of the microneedle is 120-800 microns and height of the base is 100-500 microns (p 12 of 28). Toyohara teaches that the microneedles having the dimensions above provides an amount of about 1400 times more than the amount provided by a conventional ink jet method [0028 and 0032]. 
	Further, Toyohara teaches controlling the delivery of the drug by choosing the diameter of the base and tip as well as the height of the entire microneedle and the diameter of the needle. Even though Toyohara does not teach the exact dimeter, height and a lower end of each drug-coated portion is 200 um or more away from a root of the needle, both Xindong and Toyohara teaches the claimed parameters of height of the entire microneedle, diameter of the tip and height of the drug containing tip being important for controlling the delivery of the drug and also the optimum penetration through stratum corneum and fully deliver the drug.  
Hence, it would have been obvious for one of an ordinary skill in the art to choose the optimum height of the microneedle from the base, diameter of the tip, also the height of the drug portion of the tip and the distance between the drug coated tip and the base portion of the microneedle, in the microneedles of Quan, with an expectation to control the penetration of the microneedle through skin layer and deliver the optimum amounts drug from the microneedles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). One of an ordinary skill in the art would have expected that optimizing height of the drug containing microneedle tip, the distance between the base of the drug tip and the root of the microneedle would enable controlled penetration of the drug containing tip of the microneedle. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 14/767237 in view of CN 204890943 to Guo Xindong et al (Xindong) in view of JP 2015-109963 to Toyohara Kiyotsuna et al (Kiyotsuna)

The copending claims recite microneedle array comprising a drug comprising tip portion and a root portion, wherein the microneedle base material is made of polymers such as nylon, polylactic acid, polycarbonate etc., and the tip materials are made of polymers such as hyaluronic acid, hydroxypropyl cellulose, dextran etc. Thus, instant claims as well as the copending claims recite the same materials and same structural features of the microneedle array. Copending claims do not recite the instant dimensions i.e., a length of 350 um to 900 µm, and a tip apex diameter of 20 µm to 100 µm, including drug-coated portions, a lower end of each drug-coated portion is 200 um or more away from a root of the needle and a maximum diameter of each drug-coated portion is 80 µm or smaller.
The teachings of Xindong and Toyohara have been discussed above and incorporated herewith.
Xindong teaches that the length of the drug-loaded tip (1) is 100-2000 microns; the length of the drug-free base (2) is 100-1000 Micrometers; the multi-segment. In one embodiment, the length of the drug-loaded tip (1) is 300-600 microns, and the length of the non-drug-loaded base (2) is 300-600 microns ([0016-0017]). Further, Xindong teaches the length of the drug-loaded tip is 1 to 600 microns, the length of the non-drug base is 2 to 550 microns [0029]. 
  Toyohara teaches that the width and height of the microneedle cannot be too long or too short because a controlled discharge of the drug cannot be achieved [0003]. In order to deliver precisely controlled expensive drugs, Toyohara teaches controlling the dropping volume that does not fall by leaps and the shape of the drop is retained [0009] by controlling the diameters D3 and D2. Further, Toyohara teaches that the microneedle has a tip apex having a diameter (D0) in the range of 1-20 microns, and having a height (H) of the microneedle and diameter (D) of the base of the microneedle is H/D 4 ≥ 3 [0019]. Toyohara teaches that the height of the microneedle is 120-800 microns and height of the base is 100-500 microns (p 12 of 28). Toyohara teaches that the microneedles having the dimensions above provides an amount of about 1400 times more than the amount provided by a conventional ink jet method [0028 and 0032]. 
	Further, Xindong also teaches that the drug loaded tip has sufficient hardness compared so as to penetrate the stratum corneum and fully deliver the drug [0021]. [0027] describes the diameter of the drug loading base is 2-250 microns and the tip is a cone; and Toyohara teaches controlling the delivery of the drug by choosing the diameter of the base and tip as well as the height of the entire microneedle and the diameter of the needle. Xindong also suggests that the height of the drug containing tip of the microneedle is 100-200 microns and the height of the drug free portion of the microneedle is 100-1000 microns.  Even though the references do not teach the exact dimeter, height and a lower end of each drug-coated portion is 200 um or more away from a root of the needle, both Xindong and Toyohara teaches the claimed parameters of height of the entire microneedle, diameter of the tip and height of the drug containing tip being important for controlling the delivery of the drug and also the optimum penetration through stratum corneum and fully deliver the drug.  Hence, it would have been obvious for one of an ordinary skill in the art to modify the claims of the copending application above and choose the optimum height of the microneedle from the base, diameter of the tip, and also the height of the drug portion of the tip (which can be construed as the distance between the lower end of each drug-coated portion is 200 um or more away from a root of the needle), so as to arrive the instant claimed dimensions, with an expectation to control the penetration of the microneedle through skin layer and deliver the optimum amounts drug from the microneedles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
This is a provisional nonstatutory double patenting rejection.

Claim Objections
8.	Claims 3 and 5 are objected to because of the following informalities:  Instant claims recite cyclic olefin polymer in parenthesis, which refers to deleted material. It is suggested that the claim amended to cyclic olefin polymer. Appropriate correction is required.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611